EXHIBIT 10.1



EXECUTIVE PROFIT-SHARING INCENTIVE PLAN
AS AMENDED EFFECTIVE APRIL 1, 2005



PURPOSE

The Board of Directors of USA Truck, Inc. (the “Company”) has established this
Executive Profit-Sharing Incentive Plan (the “Plan”) in order to provide
incentives to the Company’s executive officers to provide their best efforts on
behalf of the Company by rewarding them for contributing to the Company’s
success by paying them specified portions of the Company’s income before taxes
and before deduction of the amounts paid under the Plan (“pre-tax income”).


QUALIFICATIONS

An amount equal to five percent (5%) of the Company’s pre-tax income will be
placed into the Executive Profit Sharing Incentive Pool (“Incentive Pool”)
annually for potential distribution pursuant to this Plan to all persons serving
as executive officers of the Company during each fiscal year. If the conditions
set forth in this Plan are met for the fiscal year, then the Incentive Pool will
be distributed to participants, pro rata in proportion to their total base
salaries for such fiscal year, and subject to the maximum incentive amounts
established for each participant by the Executive Compensation Committee of the
Board of Directors (“Compensation Committee”) in accordance with this Plan.
Should a participant work only part of a year in a position that would qualify
for participation in the Plan (a “qualifying position”), then only that part of
the participant’s base salary earned while working in the qualifying position
will be used to compute his or her pro rata share of the Incentive Pool. With
the exception of death, retirement or disability of an employee with five or
more years of service with the Company, each participant must be an employee on
December 31 and on the date the incentive payment (including all installments
thereof, if applicable) is made in order to receive a payment under this Plan.


LIMITATION

Notwithstanding the amount of the Incentive Pool or the amount to which any
participant would otherwise be entitled pursuant to the preceding paragraph, the
amount distributed under this Plan to each participant for any fiscal year shall
be limited to a percentage of such participant’s total base salary for such
fiscal year, which percentage shall be determined by the Compensation Committee
based on the participant’s position with the Company, within the following
ranges:

Qualifying Positions Maximum Incentive Range
(% of base salary)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vice President 100 - 150 % Senior Vice President 150 - 200 % Executive Vice
President, President, Chief Executive Officer, Chairman of the Board 200 - 250 %

Any amounts in excess of a participant’s maximum incentive will be reallocated
to the other participants on a pro rata basis in proportion to their base
salaries, subject to their maximum incentive amounts.


PERFORMANCE OBJECTIVE

In order for any payments to be made under the Plan, the Company must achieve a
full-year combined internal operating ratio (“O.R.”) of 95.0% or less. For this
purpose, O.R. shall be determined by dividing the Company’s operating expenses,
less fuel surcharge, by the Company’s operating revenues, less fuel surcharge.
Amounts in the Incentive Pool will be paid to participants only if the Company
achieves this specified performance goal for the fiscal year. If such
performance goal is not achieved, the amounts in the Incentive Pool will remain
with the Company and will not be paid or distributed to participants or carried
forward for any purpose under the Plan.



--------------------------------------------------------------------------------


PAYMENT

Payment pursuant to the Plan will be made after the conclusion of each fiscal
year as soon as final pre-tax income is determined by the independent financial
statement audit. This usually occurs before the first week of February, but in
no event shall any payment due under the Plan be made later than 75 days after
the conclusion of each fiscal year absent approval by the Compensation
Committee. Participants, however, may draw up to 90% of their estimated payments
under the Plan during the last month of the Company’s fiscal year and the
balance after the independent financial statement audit has been completed. The
early portion of the payments will be estimated by the Controller and paid when
funds are available to those participants who request them. If, for any reason,
a participant receives a payment that is subsequently determined not to be due
and owing the participant pursuant to the Plan (including without limitation
failure by the participant to satisfy the condition stated in the last sentence
under the heading “Qualifications” above), said participant must, upon notice of
such determination, immediately reimburse the Plan for all amounts received in
excess of the amount to which the participant is entitled under the Plan. Any
participant on leave of absence at the time of any payment will be paid upon his
or her return to work.


SUBJECT TO CHANGE

This Plan is subject to revision at any time at the discretion of the
Compensation Committee. Notwithstanding any other provision of this Plan or any
decisions, designations or accruals made hereunder, no participant shall have
any right to receive any payment hereunder prior to the time the payment is
actually made and received.